   8:20-cv-00411-RGK-PRSE Doc # 8 Filed: 10/21/20 Page 1 of 6 - Page ID # 33




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RUSTIN C. HARVEY,

                    Petitioner,                                8:20CV411

      vs.
                                                  MEMORANDUM AND ORDER
MICHAEL MYERS,

                    Respondent.


       This matter is before me on initial review of Petitioner Rustin C. Harvey’s
(“Harvey” or “Petitioner”) Petition for Writ of Habeas Corpus filed pursuant t o 28
U.S.C. § 2241.1 (Filing 1.) For purposes of this initial review, I will consider
Harvey’s Motion for a Preliminary Injunction (filin g 6) as su pplemental t o t he
petition. For the reasons discussed below, I will dismiss Harvey’s petition wit hout
prejudice.

                                     I. BACKGROUND

      Harvey is a state pretrial detainee confined at the Douglas County
Department of Corrections in Omaha, Nebraska. Documents attached to Harvey’s
motion for a preliminary injunction show that his criminal proceedings are pending
before the Douglas County Court of Nebraska in State v. Rustin C. Harvey, No.
CR18-18782, and I take judicial notice of the state court records in that case. 2 See



       1I conduct this initial review of the petition pursuant to 28 U.S.C. § 2243 and Rule
1(b) of the Rules Governing Section 2254 Cases in the United States District Courts
which allows the court to apply Rule 4 of those rules to a section 2241 action.
       2 Nebraska’s judicial records may be retrieved on-line through the JUSTICE site,
https://www.nebraska.gov/justice/case.cgi.
   8:20-cv-00411-RGK-PRSE Doc # 8 Filed: 10/21/20 Page 2 of 6 - Page ID # 34




Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take
judicial notice of judicial opinions and public records).

       Condensed and summarized, Harvey alleges violations of h is righ ts t o be
free from excessive bail, to access the courts, 3 and to due process of law all
stemming from the revocation of his previously posted bond. Specifically, Harvey
alleges he is

       being illegally detained/denied release after having posted $2000 . . .
       on bail June 21st 2020. The Petitioner contends t hat t he Court h as
       errored where the Court has had Petitioner arrested/revoked
       Defendant[’]s previously posted $2000 dollars bond and increased
       bond amount to seventy five thousand dollars, seven and one half
       times the customary amount for a n on violent vict imless ch arge of
       Possession of a Controlled Substance where no charge for failu re t o
       appear have been filed and no showing of a violation of a condition of
       release.

(Filing 1 at CM/ECF p. 1 (spelling and capitalization corrected).) Harvey fu rther
claims that he has been denied the opportunity to challenge the state court’s
decision to revoke his bond because the state court fails to hold a bon d h earing or
offer any reason for the revocation.

      An examination of Harvey’s state court records shows that he posted a
$20,000 ten percent bond, or $2000, on June 22, 2020. On June 30, 2020, Harvey
appeared in the county court and was ordered to appear on July 17, 2020 for a

       3 In his motion for preliminary injunction, Harvey complains that he has been
denied access to the Douglas County Department of Corrections’ law library and has not
received legal mail from the county court. (Filing 6 at CM/ECF pp. 3–4.) To the extent
Harvey seeks relief for these alleged violations of his right to access the courts, he must
bring such claims in an action under 42 U.S.C. § 1983 as they are not the proper subject
of a habeas action. See Muhammad v. Close, 540 U.S. 749, 750 (2004) (“Challenges to
the validity of any confinement or to particulars affecting its duration are the province of
habeas corpus, Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); requests for relief turning
on circumstances of confinement may be presented in a § 1983 action.”).
                                             2
   8:20-cv-00411-RGK-PRSE Doc # 8 Filed: 10/21/20 Page 3 of 6 - Page ID # 35




preliminary hearing. Harvey failed to appear at the July 17, 2020 preliminary
hearing, a bench warrant issued, and his $2000 bond was ordered forfeit. The
bench warrant was served on Harvey on August 19, 2020, an d h e was t aken in to
custody. Harvey appeared before the county court on August 20, 2020, probable
cause for his detention was found, and his bond was set at $75,000 ten percent after
the court specifically considered the factors set forth in Neb. Rev. Stat. § 29-
901.01.4 On October 7, 2020, Harvey appeared pro se with the public defender
acting as stand-by counsel on his motion to reinstate his forfeited bond, which t he
county court granted. On October 20, 2020, Harvey again appeared with appointed
stand-by counsel and a preliminary hearing was held. The county court found
probable cause for Harvey’s detention and bound the case over t o dist rict court.
The county court continued Harvey’s $75,000 ten percent bond and expressly
applied his previously posted $20,000 ten percent bond towards it.

                                   II. DISCUSSION

      The Eighth Amendment provides that: “Excessive bail shall not be required,
nor excessive fines imposed, nor cruel and unusual punishments in flicted.” U.S.

      4   Section 29-901.01 provides:

      In determining which condition or conditions of release shall reasonably
      assure appearance and deter possible threats to the safety and maintenance
      of evidence or the safety of victims, witnesses, or other persons in the
      community, the judge shall, on the basis of available information, consider
      the defendant’s financial ability to pay in setting the amount of bond. The
      judge may also take into account the nature and circumstances of the
      offense charged, including any information to indicate that the defendant
      might engage in additional criminal activity or pose a threat to himself or
      herself, yet to be collected evidence, alleged victims, potential witnesses, or
      members of the general public, the defendant’s family ties, employment,
      the length of the defendant's residence in the community, the defendant's
      record of criminal convictions, and the defendant's record of appearances at
      court proceedings or of flight to avoid prosecution or of failure to appear at
      court proceedings.

Neb. Rev. Stat. § 29-901.01 (West).
                                            3
   8:20-cv-00411-RGK-PRSE Doc # 8 Filed: 10/21/20 Page 4 of 6 - Page ID # 36




Const. amend. VIII. “[P]risoners are entitled to habeas corpus relief for excessive
bail only when the state court acted with ‘legal arbitrariness in the adm inistration
of the bail right provided.’” Senty-Haugen v. Dingle, No. 02-0574, 2002 WL
1347325, at *2 (D. Minn. June 18, 2002) (quoting Mastrian v. Hedman, 326 F.2d
708, 711 (8th Cir. 1964)).

       However, federal courts should not interfere, absent extraordinary
circumstances, with a state’s “pending judicial processes prior to trial and
conviction, even though a prisoner claims he is being held in violation of the
Constitution.” Sacco v. Falke, 649 F.2d 634, 636 (8th Cir. 1981) (internal
quotation omitted). “Despite the absence of an exhaustion requirement in the
statutory language of section 2241(c)(3), a body of case law has developed holding
that although section 2241 establishes jurisdiction in the federal courts to con sider
pre-trial habeas corpus petitions, federal courts should abstain from the exercise of
that jurisdiction if the issues raised in the petition may be resolved either by trial on
the merits in the state court or by other state procedures available to the petitioner.”
Dickerson v. State of La., 816 F.2d 220, 225 (5th Cir. 1987) (citing cases).

       Abstention here is appropriate because Harvey is involved with ongoing
state criminal proceedings and his allegations and state court records do n ot sh ow
that he exhausted his state court remedies. See Hampton v. City of St. Louis, No.
4:20-CV-966-CDP, 2020 WL 5411210, at *4–5 (E.D. Mo. Sept. 9, 2020)
(dismissing excessive bail claims raised pursuant to § 2241 for failure to exh aust).
Harvey’s previously posted bond has been reinstated and applied towards his
current $75,000 ten percent bond. Thus, to the extent Harvey is ch allenging t he
county court’s failure to reduce his bond to the prior $20,000 ten percent am ount,
“the appropriate form of relief from denial of a motion to reduce bail claimed to be
excessive is by habeas corpus” in the state court. State v. Kula, 579 N.W.2d 541,
550 (Neb. 1998); see also Kennedy v. Corrigan, 100 N.W.2d 550 (Neb. 1960)
(Where bail in a criminal prosecution has been fixed an d a requ est t o a dist rict
court for reduction has been denied, defendant may resort to habeas corpus to


                                           4
  8:20-cv-00411-RGK-PRSE Doc # 8 Filed: 10/21/20 Page 5 of 6 - Page ID # 37




review discretion of the district court and is not limited to remedy of appeal from
ruling of the district court.)

       I further find that Harvey’s assertions do not constitute “special” or
“extraordinary” circumstances that require in tervention by t h e cou rt. See, e.g.,
Benson v. Superior Court Dept. of Trial Court of Mass., 663 F.2d 355 (1st Cir.
1981) (the specific double jeopardy claim alleged was not extraordinary given t he
lack of exhaustion); Howell v. Childrey, No. 4:19-CV-174 JMB, 2019 WL
1207867, at *3–4 (E.D. Mo. Mar. 14, 2019), reconsideration denied, No. 4:19-CV-
174 JMB, 2019 WL 1993788 (E.D. Mo. May 6, 2019) (concluding petitioner failed
to establish any “special circumstances” that would allow him to avoid the
exhaustion requirement where petitioner failed to have his bond conditions
reviewed by Missouri’s appellate courts pursuant t o Missouri’s Su preme Cou rt
Rules). Because it “plainly appears from the petition . . . that [Harvey] is not
entitled to relief,” see Rule 4 of the Rules Governing Habeas Corpus Cases, I will
dismiss the petition without prejudice.

       Because “the detention complained of arises from process issued by a st at e
court,” Harvey must obtain a certificate of appealability. See 28 U.S.C. § 2253;
Fed. R. App. P. 22(b)(1); see also Hoffler v. Bezio, 726 F.3d 144, 153 (2d Cir.
2013) (collecting cases of courts that ruled a state prisoner who petitions for habeas
relief under 28 U.S.C. § 2241 must obtain a certificate of appealability). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set fort h in Slack v. McDaniel,
529 U.S. 473, 484–85 (2000). I have applied the appropriate standard and
determined that Harvey is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.    The petition for writ of habeas corpus (filing 1) is dismissed without
prejudice. No certificate of appealability has been or will be issued.


                                          5
  8:20-cv-00411-RGK-PRSE Doc # 8 Filed: 10/21/20 Page 6 of 6 - Page ID # 38




      2.    Petitioner’s pending motion for a preliminary injunction (filing 6) is
denied as moot.

      3.    The court will enter judgment by separate document.

      Dated this 21st day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                        6
